COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Sandra Nze

Appellate case number:    01-15-00526-CV

Trial court case number: 14-CCV-53717

Trial court:              County Court at Law No. 3 of Fort Bend County

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Massengale and Lloyd.

Date: June 25, 2015